Citation Nr: 1111980	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for lung disability, to include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel




INTRODUCTION

The Veteran served on active duty from August 2000 to December 2000 and from December 2003 to March 2005.

These matters are before the Board of Veterans' Affairs (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

No lung disability has been present during the pendency of this claim.


CONCLUSION OF LAW

Lung disability, including asbestosis, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the record reflects that the Veteran was provided all required notice by letter mailed in November 2006, prior to the initial adjudication of the claim.  In addition, the Veteran's service treatment records and pertinent post-service treatment records have been obtained, and he has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board concludes that VA has complied with its duties to notify and assist the Veteran.


Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Analysis

The Veteran contends he has a lung condition to include asbestosis as a result of his active service in Iraq.  Specifically he claims that he may have been exposed to asbestos and/or dust and sand during his deployments to Southwest Asia.

Service treatment records reflected that the Veteran had positive purified protein derivative (PPD) indicating positive tuberculosis (TB) test in January 2004.  A February 2004 chest X-ray study was normal.  A February 2005 demobilization consultation notes that the Veteran had tested positive for TB about a year ago, and that a new chest X-ray study one month ago, showed increased hilar markings.  A separate February 2005 treatment record shows complaints of a dry cough and a diagnosis of an upper respiratory infection.  In his post-deployment health assessment in April 2005, the Veteran denied symptoms including chronic cough, chest pain or pressure, or difficulty breathing.  A November 2005 Initial Medical Review shows that the Veteran had been treated for a positive TB test.  

VA treatment records show no evidence of any diagnosed lung condition.  VA treatment records dated from April 2005 to April 2006 indicate that the Veteran's lungs were clear to auscultation with no wheezes, rhonchi or rales.  The records are also silent for any complaints of shortness of breath, chronic cough or wheezing.  An April 2005 record notes the Veteran's history of a positive PPD in January 2004 with a subsequent X-ray study showing a left hilum with increased markings.  The Veteran denied cough, difficulty breathing, chest discomfort or fever.  The Veteran also reported a one pack per day smoking habit.  A May 2005 addendum notes a normal chest X-ray study.

The Veteran was afforded a VA examination in September 2009.  The examiner noted that the Veteran's service treatment records showed a mild left hilar fullness on a chest X-ray performed in Iraq, but follow-up X-rays were normal.  The Veteran was treated for allergies, but there was no record of asthma or weight change.  The Veteran denied symptoms of hypersomnolence, hemoptysis, or treatment for malignant neoplasm.  Examination revealed no overt physical sign of pulmonary hypertension, right ventricular hypertrophy, cor pulmonale, congestive heart failure residual or pulmonary embolism.  There was no deformity of the chest or spine resulting in restrictive lung disease.  Pulmonary function tests showed a standard study.  The examiner noted that there was no objective evidence for a pulmonary condition.  The examiner stated that the finding on his previous chest X-rays was most likely an infectious/inflammatory process which was treated and resolved as the Veteran had normal follow-up chest X-rays.

Having considered the objective evidence of record, as detailed in pertinent part above, the Board finds no support for a grant of service connection for a lung disability, including asbestosis.  Indeed, while the Veteran's service treatment records showed a positive TB test during service as well as X-ray evidence of increased left hilar markings, subsequent X-ray studies have been negative, no evidence of any lung disability was found at the time of the Veteran's discharge from service, the post-service medical evidence is negative for evidence of any lung disorder, and the recent VA examiner specifically found that there was no objective evidence of any lung disability.  In light of the VA examiner's conclusion and the absence of any medical evidence showing that the Veteran has had any lung disorder during the pendency of this claim, the Board must conclude that the preponderance of the evidence is against the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In so concluding the Board has considered the Veteran's statements and acknowledges that lay persons such as the Veteran are competent to identify some symptoms.  However, the Veteran's statements have also been considered by the health care providers who have examined him.  They have found no objective evidence of the presence of any lung disorder during the pendency of this claim.  The objective medical evidence is accorded greater weight then the Veteran's lay assertions, particularly in view of the fact that the post-service medical evidence uniformly shows that no evidence of lung disability has been found.  

Finally, the Board has considered the doctrine of reasonable doubt but concludes that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a lung disability, including asbestosis, is denied.


REMAND

The Veteran claims that he has PTSD with depression as the result of his service in Iraq.  

The Board notes that post service treatment records are negative for any complaints of depression or PTSD.  PTSD screens in April 2005, March 2006, and April 2006 were negative for any symptoms of PTSD.  Likewise, depression screens in April 2005 and March 2006 were also negative.  

However, the Veteran has stated that he became depressed while stationed in Iraq.  He indicated that he "snapped" one night while on duty, fell into a state of depression, and was taken to Camp Cedar II in Iraq for treatment.  He was evaluated by a psychologist and prescribed an antidepressant which he took for three months.  The Veteran further contended that when he returned to the United States, he fell into a state of wanting to be alone, developed a short temper, and became less tolerant towards others.  The Veteran stated that he continued to deal with the above-mentioned symptoms as well as depression, since his discharge from active service.  

In light of these circumstances, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorders.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4).  

Additionally, the Board notes that the Veteran reported psychiatric evaluation and treatment at Camp Cedar II in Iraq during his last deployment.  These records are not associated with the Veteran's file.  Moreover, it appears that the most recent VA treatment records associated with the claims file are dated in April 2006.  Thus, while this case is in remand status, the originating agency should attempt to obtain any outstanding service and post-service treatment records.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AMC/RO should contact the National Personnel Records Center (NPRC), or any other appropriate agency, to attempt find the psychiatric records pertaining to the Veteran's reported treatment at Camp Cedar II in Iraq.  Efforts to obtain the records should continue until it is determined that the records do not exist or further attempts to obtain the records would be futile.  If the records are not located, the Veteran and his representative should be so informed and also informed of alternative evidence that could be submitted.

2.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding post-service records pertaining to treatment of the Veteran's claimed psychiatric disorder, to include any pertinent VA medical records for the period since April 2006.

3.  Then, the Veteran should be afforded an examination by a psychologist or a psychiatrist to determine the nature and etiology of any currently present acquired psychiatric disorders.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.

Any studies, tests and evaluations deemed necessary should be performed.  If the Veteran is found to have any acquired psychiatric disorder, the examiner should provide an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                                 (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


